Exhibit 10.12

SERVICE AGREEMENT

This Service Agreement (this “Agreement”) is made as of the 20th day of
November, 2018 by and among Bravo Multinational Incorporated, a Delaware
Corporation, having its principal place of business at 2020 General Booth Blvd.,
Unit 230, Virginia Beach, Virginia, 23454, USA (“Company”), and  Paul Parliament
 (“Consultant”) and is made in light of the following recitals which are a
material part hereof.

 

Recital:

-

Services Consultant and independent contractor is a business professional with
extensive back ground in account management, contract administration, public
relations, acquisitions, staff management, team building, corporate strategy,
contract negotiation, corporate finance, construction management, growth
strategy, public company management.   

 

NOW THEREFORE, for and in consideration of good and valuable consideration, in
hand paid, including, but not limited to the mutual promises set forth herein,
the receipt and sufficiency of which is acknowledged by each party hereto, the
parties hereby agree as follows:

 

1.

Recitals Govern.  The parties desire to enter into this agreement for purposes
of carrying out the above recitals and intensions set forth above and this
Agreement shall be construed in light thereof.

 

2.

Stock only for Services.  The parties desire to memorialize their agreement to
adherer to Securities Act Release No. 33-7646, dated February 26, 1999 regarding
registration of securities on Form 144 Rule 4.2 Section 4(2), incorporated
herein by reference.  No duty, obligation, engagement or other thing imposed on
either the Company or the Consultant here under shall be construed to impose any
duty, obligation or other engagement in violation of the letter or spirit of
said release.

3.

Consulting Services.  The Consultant agrees to provide the services to the
Company during the “Term” (as hereinafter defined).  Consultant agrees to
provide such information, evaluation and analysis, in accordance with the
services as will assist in maximizing the effectiveness of Client’s business
model both relative to its business model and to its present and contemplated
capital structure.  The consultant shall personally provide the services and the
Company understands that the nature of the services to be provided are part time
and that the consultant will be engaged in other business and consulting
activities during the term of this
Agreement.                                                                                         

 

3. a Conflicts.  The Company waives any claim of conflict and acknowledges that
the  Consultant has owned and continues to own and has consulted with interests
in competitive business which might compete but for location.

 

3. b Confidential Information.  The consultant agrees that any information
received during any furtherance of the consultant’s obligations in accordance
with this contract, which concerns the personal, financial or other affairs of
the company will be treated by the consultant in full confidence and will not be
revealed to any other persons, firms or organizations.  In connection herewith,
the Consultant and the Company have entered into that Confidentiality Agreement
in the form attached hereto as Schedule B.

 

3. c Role Of Consultant.  Consultant shall be available to consult with the
Board of Directors, the officers of the Company, and the heads of the
administrative staff, at reasonable times, concerning matters pertaining to the
financial organization of the related matters, the selection and retaining of
institutional financial organizations, the relationship of the Company with
those organizations.  Consultant shall represent the Company, its Board of
Directors, its officers or any other members of the Company in any transactions
or communications.


-1-





3.d Liability.  With regard to the services to be performed by the Consultant
pursuant to this Agreement, the consultant shall not be liable to the Company,
or to anyone who may claim any right due to any relationship with the Company,
for any acts or omissions in the performance of services on the part of the
Consultant or on the part of the agents or employees of the Consultant, except
when said acts or omissions of the Consultant are due to willful misconduct or
gross negligence.  The Company shall hold the Consultant free and harmless from
any obligations, costs, claims, judgments, attorneys’ fees, and attachments
arising from or growing out of the services rendered to the Company pursuant to
the terms of this agreement or in any way connected with the rendering of
services, except when the same shall arise due to the willful misconduct or
gross negligence of the Consultant and the Consultant is adjudged to be guilty
of willful misconduct or gross negligence by a court of competent jurisdiction.

 

4.

Term.  The term of this Agreement shall commence November 20th, 2018 and shall
continue for a period of, 8 months, from that date, unless sooner terminated as
provided herein.  It is understood that this Agreement shall not automatically
renew and no obligations to renew are implied notwithstanding continued efforts
to fulfill terms and conditions incomplete as of the termination of this
Agreement. This Agreement    and the duties and obligations of the Consultant
may be terminated by either party giving thirty (30) days prior written notice
to the other but the compensation to the end of the contract and any previously
incurred and approved expenses shall be deemed earned by and due to Consultant.

 

5.

Compensation.  In consideration of the execution of the Agreement, and the
performance of his obligations hereunder, and in lieu of cash compensation on an
hourly basis, the contractor shall receive a flat fee of thirty thousand dollars
US ($30,000.00) USD, payable in new S8 shares (upon registration availability)
of Bravo Multinational Incorporated (hereinafter, the “Share”).  As per
agreement between the Company and Consultant, the shares will be issued at the
end of the contract term. Consultant is an independent contractor and as such
all tax and taxable related obligations regarding the compensation are the sole
responsibility of the Consultant.  

 

6.

Expenses.  The Company shall pay or reimburse the Consultant for all reasonable
travel, business and miscellaneous expenses incurred by the Consultant in
performing its duties under this Agreement, subject to prior approval.

 

7.

Control as to Time and Place and Manner where Services Will Be Rendered.  It is
anticipated the Consultant will spend up to 5 hours per week fulfilling its
obligations under this Agreement.  The particular amount of time may vary from
day to day or week to week.  The Consultant shall not be entitled to any
additional compensation except where approved subject to the prior written
approval of the Company.  

 

8.

Representations and Warranties.  The Company represents and warrants that (1)
the shares being issued and/or sold pursuant to option are authorized to be
issued by the Company; (ii) The Company has full right, power, and corporate
authority to execute and enter into this Agreement, and to execute all
underlying documents and to bind such entity to the terms and obligations hereto
and to the underlying documents and to deliver the interests and consideration
conveyed thereby, same being authorized by power and authority vested in the
party signing on behalf of the Company; (iii) the Company has and will have full
right, power, and authority to sell, transfer, and deliver the shares being
issued and/or sold pursuant to option; (iv) the Company has no knowledge of any
adverse claims affecting the subject shares and there are no notations of any
adverse claims marked on the certificate for same; and (v) upon receipt,
Consultant or his nominee will acquire the shares being issued and/or sold
pursuant to option, free and clear of any security interests, mortgage, adverse
claims, liens, or encumbrances of any nature or description whatsoever, subject
only to matters pertaining to the sale of securities generally including but not
limited to the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, or any state, rule, or regulation relating to the sale
of securities (collectively, “Securities Laws”).  In the event that Consultant
accepts shares not yet subject to a valid registration statement, Consultant
represents and warrants to the Company that he will acquire same for investment
and not with a view to the sale or other distribution thereof and will not at
any time sell, exchange, transfer, or otherwise dispose of same under
circumstances that would constitute a violation of Securities Laws.  Each party
acknowledges the creation, modification and/or transfer of securities and
represents and warrants to all others that it has reviewed the transaction with
counsel and that no registration or representations are required and that all
rights of recourse or rescission resulting from such transfer, to the extent
permitted by law, are waived and each party represents and warrants to all
others that no marketing of securities to the public has occurred.  Each of the
warranties, representations, and covenants, contained in this Agreement by any
party thereto shall be continuous and shall survive the delivery of Consultant
Services, the Compensation and the termination of this Agreement.




-2-




9.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof.  For that purpose and the resolution of any claim
hereunder, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in the State of Delaware.  In the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party’s reasonable
attorney’s fees, court and all other expenses, whether or not taxable by the
court as costs, in addition to any other relief to which the prevailing party
may be entitled.  In such event, no action shall be entertained by said court or
any court competent jurisdiction if filed more than one year subsequent to the
date the cause(s) of action actually accrued regardless of whether damages were
otherwise as of said time calculable.

 

10.

 Notices.  All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or delivered by Facsimile or delivered personally to the
address written above or to such other address of which the addressee shall have
notified the sender in writing.  Notices mailed in accordance with this section
shall be deemed given when mailed.

 

11.

 Binding Effect, Assignment and Succession.  All covenants and agreements
contained in this Agreement by or on behalf of any parties hereto shall bind and
inure to the benefit of his, her or its respective heirs, personal
representatives, successors, and assigns, whether so expressed or not.  Except
for assignment of the options as provided above, no party to this Agreement may,
however, assign his rights hereunder or delegate his obligations hereunder to
any other person or entity without the express prior written consent of the
other parties hereto.

12.

 Entire Agreement and Interpretation.  This Agreement, including any exhibits
and schedules hereto, constitutes and contains the entire agreement of the
Company and the Consultant with respect to the provision of Consultant Services
and Compensation and supersedes any prior agreement by the parties, whether
written or oral.  It may not be changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.  The waiver of a breach of any
term or condition of this Agreement must be written and signed by the party
sought to be charged with such waiver, and such waiver shall not be deemed to
constitute the waiver of any other breach of the same or of any other term or
condition of this agreement.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to its
rules and laws regarding conflicts of laws and each of the parties hereto
irrevocably submit to the exclusive jurisdiction of any United States Federal
court sitting in the state of Delaware over any action or proceeding arising out
of or relating to this Agreement.  The parties hereto further waive any
objection to venue in the State of Delaware and any objection to an action or
proceeding in the same on the basis of forum non conveniens.

 

13.

 Miscellaneous.  The section headings contained in this Agreement are inserted
as a matter of convenience and shall not be considered in interpreting or
construing this Agreement.  This Agreement may be executedconcurrently in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions.  Time is of the essence
of this Agreement and the obligations of the parties hereto.

IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the day and year first written above.




Company:

Services Consultant:

/s/ Richard Kaiser
                                                                                 
/s/   Paul Parliament

Chief Financial Officer (acting)
                                                                     Consultant

Bravo Multinational Incorporated                                 




-3-




SCHEDULE “A” TO CONSULTING AGREEMENT




 Schedule of Services and Deliverables

 

Consultant shall provide the following Strategic Services:

 

Provide expertise and services to the company for accounting matters, management
needs, and other public corporate work related issues.  

 

 

SCHEDULE “B” TO CONSULTING AGREEMENT

Confidentiality Agreement

 

This Confidentiality Agreement (hereafter this “Agreement”), is made as of the
20th day of  November, 2018 by Bravo Multinational Incorporated, a Delaware
corporation, having its principal place of business at 2020 General Booth Blvd.,
Unit 230, Virginia Beach, Virginia, USA (“Company”), and Paul Parliament
(“Services Consultant”). Given that the Company and Consultant each desire to
make certain confidential information concerning the Company, its technology,
its investments, its marketing strategies, its capitalization and finances and
its business as well as similar confidential information lawfully possessed by
the Consultant (collectively, the “Information”) for purposes agreed to be
legitimate and the Company and Consultant each agree to hold such Information
confidential pursuant to the terms of this Agreement, in consideration of the
mutual promises and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged and with the intent to be legally bound
hereby, the Company and the Employee agree as follows:

 

1.

The Information includes, but is not limited to, (i) all information on the
Company, (ii) any and all data and information given or made available to the
Employee by the Company for evaluation purposes, whether written or in
machine-readable form, (iii) any and all of the Company’s and Consultant’s
notes, work papers, investigations, studies, computer printouts, and any other
work including electronic data files, regardless of nature containing any such
data and information and (iv) all copies of any of the foregoing.

2.

The Consultant and Company each understand that the Information is proprietary
to the Company and Consultant and each agrees to hold the Information given by
the other strictly confidential.  The Company and Consultant each agree that the
Information shall be used only by the Company and Consultant and only for the
purpose of reviewing and evaluating the activities of the Company, and shall not
be used for any other purpose or be disclosed to any third party.  Neither the
Company nor Consultant shall have the right to make copies or hold copies or
documents except for reports and notes which have been generated by them, which
reports and notes shall be retained for their exclusive use and shall remain
confidential.

3.

It is understood that this Confidentiality Agreement shall not apply to any
information otherwise covered herein (i) which known to either the Company or
the Consultant prior to the date of the Confidentiality Agreement, (ii) which is
disclosed to the Consultant or the Company by a third party who has not directly
or indirectly received such Information in violation of an agreement with party
from whom it was received or (iii) which is generally known within the industry.

4.

The Company and the Consultant each agree to be fully responsible and liable to
the other for any and all damages caused by reason of disclosure of Information
in violation of this Confidentiality Agreement by the receiving party or any of
its assigns or successors.

5.

This Confidentiality Agreement shall be governed by and construed in accordance
with the laws of Delaware and shall be enforceable solely by and be for the sole
benefit of The Consultant and Company, their successors and assigns.

In witness whereof, the Company and the Consultant have executed this Agreement
as of the date above.

 

Company:

Services Consultant:

/s/ Richard Kaiser
                                                                                                 /s/  Paul
Parliament

Chief Financial Officer (acting)
                                                                                   Consultant

Bravo Multinational Incorporated                                             




-4-